Citation Nr: 1333943	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to restoration of service connection for fecal incontinence as a separate ratable disability. 

2. Entitlement to a disability rating in excess of 50 percent for the service-connected prostate cancer residuals from June 1, 2007 to July 30, 2007.  (A 100 percent disability rating has been assigned prior to June 1, 2007 and after July 30, 2007.)


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in January 2013.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2013).

The issue of entitlement to an increased rating for the service-connected prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a November 2006 rating decision, the RO reclassified the Veteran's service-connected residuals of prostate cancer to include urinary incontinence.  The same decision also granted service connection for fecal incontinence as a separate disability.

2.  An April 2010 rating decision, the RO reclassified the Veteran's service-connected prostate cancer with urinary incontinence to include fecal incontinence.  This decision indicates that fecal incontinence was no longer being rated as a separate disability.

3. Control of bowel (fecal incontinence) is not part of the same bodily system as prostate cancer.


CONCLUSION OF LAW

Service connection for fecal incontinence is restored as a separate ratable disability.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. §§ 3.105(d), 4.114, 4.115b, Diagnostic Codes 7332, 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). In this case, the Board is restoring the service-connected fecal incontinence that was granted secondary to the Veteran's service-connected prostate cancer. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


PROCEDURAL BACKGROUND

In a May 2003 rating decision, the RO granted service connection for residuals of prostate cancer.  A 100 percent disability rating was assigned.  

In November 2006 rating decision, the RO reclassified the Veteran's service-connected residuals of prostate cancer to include urinary incontinence.  This decision also granted service connection for fecal incontinence as a separate ratable disability.

In April 2010, the RO reclassified the Veteran's service-connected prostate cancer with urinary incontinence to include fecal incontinence.  This decision indicates that fecal incontinence was no longer being rated as a separate disability but was now considered part of the Veteran's prostate cancer residuals.

DISCUSSION

Implicit in this appeal is whether the agency of original jurisdiction (AOJ) has correctly rated the disability on appeal.  Here, fecal incontinence had been rated as a separate disability while the Veteran's cancer was active and when it was being rated based on its residuals following treatment.  Following a determination that the Veteran's cancer was again active, in April 2010, the AOJ "closed out" the rating for fecal incontinence and combined that disability with the active cancer.  The basis for this determination is not known, since the AOJ did not provide any explanation.  The rating decision did not address the concept of clear and unmistakable error or whether there was improvement of the fecal incontinence.  

The rating schedule provides the following:

Following the cessation of surgical, X-ray, antineo- plastic chemotherapy or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months. Thereafter, if there has been no local reoccurrence or metastasis, the disability shall be evaluated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7525

Although such rating clearly encompasses genitourinary manifestations (voiding dysfunction), the diagnostic code does not address digestive tract/fecal issues.  The Board is presented with a choice; have the AOJ refer the case to Central Office for extraschedular consideration or correct the rating decision and restore the original grant.  Only one choice is correct.  The rating code for active cancer does not contemplate fecal incontinence and the initial rating decision to separately rate the disability was correct.  Therefore, service connection for fecal incontinence is restored as a separately rated disability.



ORDER

Restoration of service connection (reclassification) for fecal incontinence is granted.


REMAND

For the following reasons, the Board finds that the issue of entitlement to an increased rating for prostate cancer must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

By way of history, the Board notes that service connection for prostate cancer was originally granted in a May 2003 rating decision.  A 100 percent disability rating was assigned effective January 29, 2003. 

During a September 2006 examination, a VA examiner noted that the Veteran had stopped taking hormone injections for his prostate cancer in January 2005, but that "given the high grade of the [Veteran's] pathology, it is not possible . . . to make the determination if the cancer is in remission . . . We will need another one to two years to see if the PSA (prostate specific antigen) remains within an acceptable level to make the determination if patient is in remission." 

In a November 2006 rating decision, the RO noted that the Veteran had stopped taking hormone injections to treat his prostate cancer and proposed reducing his disability rating to 40 percent.  This reduction was implemented in a March 2007 rating decision and effective as of June 1, 2007. 

Shortly after the Veteran's disability rating was reduced, VA treatment records document that his PSA levels began to rise.  See, e.g., a July 2007 VA lab report.  

In an April 2010 rating decision, the RO increased the disability rating assigned to the Veteran's prostate cancer to 100 percent.  An effective date of July 30, 2007 was assigned as it represented the date the VA treatment records document that the Veteran's PSA levels began to rise. 

While the RO correctly noted that VA treatment record document that the Veteran's PSA levels began to rise on July 30, 2007, the record does not contain any PSA readings between January 2007 and July 2007.  As a result, this case contains certain questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

These questions concern when the Veteran's prostate cancer became active and whether it was in remission between June 1, 2007 and July 30, 2007. See Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, this issue is REMANDED for the following action:

1. The RO should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to when the Veteran's prostate cancer became active.  Specifically, the examiner should address whether the Veteran's prostate cancer was active (not in remission) between June 1, 2007 and July 30, 2007.  The Board specifically notes the following in the record:  During a September 2006 examination, a VA examiner noted that the Veteran had stopped taking hormone injections for his prostate cancer in January 2005, but that "given the high grade of the [Veteran's] pathology, it is not possible . . . to make the determination if the cancer is in remission . . . We will need another one to two years to see if the PSA (prostate specific antigen) remains within an acceptable level to make the determination if patient is in remission."

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


